UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended March 31, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-30156 ENTHEOS TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 98-0170247 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 888 3rd Street SW, Suite 1000, Calgary, Alberta, Canada T2P 5C5 (Address of principal executive offices) (Zip Code) 403-444-6418 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
